DETAILED ACTION
                                                REASONS FOR ALLOWANCE
1.	Claims 1-20 are allowed.
2.	The following is an examiner’s statement of reasons for allowance:
Applicant’s argument filed 11/04/2021 regarding claims 1-20 have been considered and are persuasive.  The prior art does not disclose ”by each holding node currently being in possession of the generated EDT, transferrmg possession of the generated EDT to a recipient holding node being the next node to become m possession of the generated EDT, wherein the transferring possession between a possessor holding node currently being in possession of the generated EDT and the recipient holding node comprises: obtaining from the blockchain a first unique object generated by a holding node which has transferred EDT possession to the possessor holding node; using the first unique object to generate a second unique object which is indicative of the first unique object, specifies the recipient holding node and is includable in the blockchain: enabling including the generated second unique object into the blockchain: recording transfer of a token from the possessor holding node to the recipient bolding node in at least one transaction register, and forwarding the generated EDT to the recipient holding node via a digital media”, as required by claim 1 and a similar to the limitations of claims 18 and 20.  Thus, prior art of record neither renders obvious nor anticipates the combination of claimed elements in light of the specification.  After a further search and a thorough examination of the present application and in light of the prior art made of record, independent claims 1, 18 and 20 are allowed.  Dependent claims 2-17, 19 are allowed at least by virtue of their dependency from claims 1, 18 and 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


        
                                                       Contact Information
3.	Any inquiry concerning this communication or earlier communications 
from the examiner should be directed to Kim T. Nguyen whose telephone number is (571)270-1757.  The examiner can normally be reached on 7:30AM to 5:00PM East. Alt Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the 
	examiner’s supervisor, Alford Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 

Jan. 27, 2022
/KIM T NGUYEN/Primary Examiner, Art Unit 2153